EXHIBIT 10.1 Vision Technologies, Inc. Dixieland, Incorporated LEASE AGREEMENT THIS LEASE, dated as of August 9, 2011 is between DIXIELAND, INCORPORATED, an Arkansas corporation, with its principal address at 700 S.E. 5th Street, Suite 40, Bentonville, Arkansas 72712, hereinafter referred to as "Lessor", and VISION TECHNOLOGIES, INC., a Delaware corporation, with its principal address at 609 West Dyke Road, Rogers, Arkansas 72756, hereinafter referred to as "Lessee". WITNESSETH WHEREAS, Lessor is the owner, in fee simple, of real property located at th Street, Bentonville, Arkansas. WHEREAS, Lessee desires to lease from Lessor, together with all appurtenances, a portion of the building located at th Street, Bentonville, Arkansas, such portion containing approximately 9,984 square feet of office and production space, designated as Suite 2, as shown on the floor plan, "Exhibit A", attached hereto, hereinafter referred to as (the "Premises"). NOW, THEREFORE, in consideration of the rent and covenants herein reserved and contained on the part of Lessee to be paid, performed and observed, Lessor does hereby demise and lease unto Lessee, its successors and assigns, the Premises; this Lease being executed upon the following terms and conditions: 1.RENT: A.RATE: Year One: Lessee shall pay Lessor rent at the rate of Nine Dollars and Fifty Cents ($9.50) per square foot of leased space per year, which equals to Ninety Four Thousand Eight Hundred and Forty Eight Dollars ($94,848.00) for the first year. Rent shall be paid in advance, in monthly installments of Seven Thousand Nine Hundred and Four Dollars, ($7,904.00) per month, which shall be due on the first day of each month. First and last months rent shall be paid upon execution of this lease, in the amount of Fifteen Thousand Eight Hundred and Eight Dollars ($15, 808.00). Year Two: Rent shall increase to Eleven Dollars and Fifty Cents ($11.50) per square foot of leased space per year, which equals to One Hundred Fourteen Thousand Eight Hundred and Sixteen Dollars ($114,816.00) per year, which shall be paid in advance, in monthly installments of Nine Thousand Five Hundred and Sixty Eight Dollars ($9,568.00) per month which shall be due on the first day of each month. Lessee desires, at a future date, to lease additional space, including a dock area, which is shown as "Phase 2" on "Exhibit B " of this document. Lessor agrees to build out, at its own expense, the space, in such manner as detailed in Section 3. Rent on this space shall be at the rate of $11.50 per square foot per year. An Addemdum to this Lease will be executed at such time. Page 1 of 10 B. ESCALATIONS: The annual rent shall be subject to adjustment beginning on the second anniversary of the date of Lease commencement and thereafter each year of the Lease term as follows: The basis for computing the adjustment is the Consumer Price Index, published by the United States Department of Labor, Bureau of Labor Statistics ("Index"), which is in effect on the date of the commencement of the term ("Beginning Index"). The Index published most immediately preceding the adjustment date in question ("Extension Index") is to be used in determining the amount of the adjustment. If the Extension Index has increased over the Beginning Index, the monthly rent for the following year shall be set by multiplying the monthly rent by a fraction, the numerator of which is the Extension Index and the denominator of which is the Beginning Index. In no case shall the annual rent be less than the annual rent set forth in this paragraph 1. If the Index is changed so that the base year differs from that in effect when the term1 commences, the Index shall be converted in accordance with the conversion factor published by the United States Department of Labor, Bureau of Labor Statistics. If the Index is discontinued or revised during the term, such other government index or computation with which it is replaced shall be used in order to obtain substantially the same result as would be obtained if the Index had not been discontinued or revised. C. PROPERTY TAXES: The rent shall be subject to increase at such time as the real estate taxesfor a particular year exceed the taxes assessed for the commencement year of this lease by more than twenty five percent (25%). In that event, rent shall be increased by a pro rata share of the increase in the real estate taxes. D. SECURITY DEPOSIT: No security deposit is required. Lessee shall pay its first month's rent in advance, upon execution of this Lease by both parties. E. PRO RATA OF RENT: Occupancy of the Premises shall occur in two phases, the first of which consists of 9,984 square feet and shall commence on September 1, 2011. Occupancy of the second phase, consisting of 2,557 square feet, shall commence no later than December 1, 2011. Rent shall be paid in proportion to the area occupied. 2. LEASE TERM: The term of this Lease shall commence on September 1, 2011. The term shall be twenty four months (2 years) and shall terminate on August 31, 2013 unless earlier terminated by Lessor pursuant to an event of default or otherwise under this Lease (e.g. condemnation). Renewal Option: Lessee shall have the option to renew the lease for two (2) additional three (3) year terms. Intent to exercise the renewal option shall be given in writing to the Lessor not less than six (6) months prior to the expiration of the lease term. 3. TENANT IMPROVEMENTS: The following tenant improvements, which are detailed on the attached blueprint labeled "Exhibit B ", shall be completed as detailed below. These improvements shall be completed in two phases. Page 2 of 10 Phase One, to be complete by August 30, 2011 1. Carpet shall be removed from "Room 240, Production Area", "Room 212 Engineering Lab", "Room 237, Parts" and "Room 238, Inventory". These floors will be painted with a durable paint. Color to be determined by Lessee. 2.
